 1 Edward F. Novak (#006092)
   enovak@polsinelli.com
 2 Melissa Ho (#023269)
 3 mho@polsinelli.com
   Jonathan G. Brinson (#025045)
 4 jbrinson@polsinelli.com
   Andrew T. Fox (#034581)
 5 afox@polsinelli.com
 6 POLSINELLI PC
   CityScape
 7 One East Washington Street, Suite 1200
   Phoenix, AZ 85004
 8 Phone: (602) 650-2000 │ Fax: (602) 264-7033
 9 Attorneys for Defendants State of Arizona, Silbert,
10 Kalkowski, Milstead, Hunter, Heape, Pinnow, and Falcone
11                         IN THE UNITED STATES DISTRICT COURT
12                                FOR THE DISTRICT OF ARIZONA
13
     Leslie A Merritt, Jr., a single man,
                                              Case No. CV17-4540-PHX-DGC
14
                    Plaintiff,
15                                                DEFENDANT STATE OF ARIZONA’S
              vs.
16                                                 MOTION IN LIMINE (SIXTH) RE:
   State of Arizona, a body politic; Bill            ALLEGED FABRICATION OF
17 Montgomery, the elected Maricopa                  EVIDENCE; PERJURY; AND
                                                  WITHHOLDING OF EXCULPATORY
18 County Attorney, in his official and                   INFORMATION
   individual capacities; Maricopa County,
19 a body politic; Heston Silbert, in his
   individual capacity; Christopher
20 Kalkowski, in his individual capacity;
21 Frank Milstead, in his individual
   capacity; Ken Hunter, in his individual
22 capacity; Kelly M. Heape, in his
   individual capacity; Jennifer Pinnow, in
23
   her individual capacity, Anthony
24 Falcone, in his individual capacity;
   Edward Leiter, in his individual
25 capacity; Vanessa Losicco, in her
26 individual capacity.
27                  Defendants.
28

                                              1
     72453798.1
 1            Defendant moves to preclude Plaintiff from arguing or introducing evidence of
 2 matters the Court has already determined “no reasonable juror could find.” First, Defendant
 3 moves to preclude Plaintiff from arguing or introducing evidence that the DPS crime lab
 4 fabricated results, which the Court has already found that “no reasonable juror could find.”
 5 At summary judgment, Plaintiff argued among other things, that the DPS Crime lab
 6 fabricated evidence.1 In response to this argument, the Court found the following:
 7       • “[Plaintiff] failed to provide sufficient evidence from which a jury reasonably could
 8            find that the ballistics results were intentionally fabricated.” (Doc. 278 at 29.)
 9       • “[Plaintiff] has not presented evidence that Kalkowski knowingly falsified evidence.
10            Even the expert witness hired by Plaintiff to criticize Kalkowski’s findings did not
11            opine that he fabricated evidence[.]” (Id. at 32.)
12       • “The Court concludes that Plaintiff has failed to provide sufficient evidence from
13            which a reasonable jury could find that Defendants fabricated the ballistics
14            evidence.” (Id. at 33.)
15       • “None of [Plaintiff’s] evidence would support a finding that the certified laboratory
16            technicians fabricated the evidence against Plaintiff with malice and bad faith.” (Id.
17            at 34.)
18            Next, Defendant moves to preclude Plaintiff from arguing or introducing evidence
19 that Officer Baroldy allegedly fabricated testimony and perjured himself in front of the
20 Maricopa Superior Court Grand Jury. The Court already eliminated this argument, finding
21 that “Plaintiff has not presented evidence from which a reasonable jury could conclude that
22 Defendants misled the grand jury with respect to Hackbarth’s interviews.” (Id. at 24.) “Nor
23 does Plaintiff’s other evidence prove perjury in the grand jury proceeding.” (Id. at 27.)
24
25   1
     In its order, the Court notes that at most the evidence could support a jury finding that
26 “Kalkowski’s match was incorrect, even negligent,” but there is no claim in this case for
   negligence. Moreover, even if Kalkowski’s identification was incorrect (which it was not)
27 this is not relevant unless Plaintiff can show that a reasonable officer would have known as
   much.
28
                                                  2
     72453798.1
 1            Finally, Defendant moves to preclude Plaintiff from arguing or introducing evidence
 2 that Defendant allegedly withheld exculpatory evidence from Plaintiff, including: (1) a
 3 license plate reader (“LPR”) report; (2) the “honeypot” website; (3) evidence obtained from
 4 pole cameras; and (4) the report of Hackbarth’s second interview. (Id. at 19-20) At
 5 summary judgment, the Court concluded, among other things, that a reasonable jury could
 6 not find that the State withheld exculpatory information. (See, e.g., id. at 40 (“Plaintiff has
 7 not provided sufficient facts to show . . . withholding of exculpatory information.”).) The
 8 Court also found that none of the allegedly withheld material was clearly exculpatory.
 9 Moreover, any such evidence on this issue is irrelevant to the claims at issue because
10 withholding of evidence is not an element of wrongful arrest/false imprisonment.
11            Accordingly, the State requests the following order: The Parties are precluded from
12 arguing or introducing evidence on matters the Court has already determined no reasonable
13 jury could find, including: (1) DPS fabricated ballistics results; (2) Officer Baroldy perjured
14 himself; and (3) DPS withheld exculpatory information related to LPR, Honeypot, pole
15 cameras, or Hackbarth’s second interview.2
16
              RESPECTFULLY SUBMITTED this 27th day of February, 2020.
17
                                                   POLSINELLI PC
18
19                                                 By: /s/ Jonathan G. Brinson
                                                      Edward F. Novak
20
                                                      Melissa Ho
21                                                    Jonathan G. Brinson
                                                      Andrew T. Fox
22                                                    One E. Washington Street, Suite 1200
23                                                    Phoenix, AZ 85004
                                                      Attorneys for Defendant State of Arizona
24
25
26
27   2
    The State has complied with LRCiv. 7.2(l), and certifies that it had a meet and confer in an
   effort to resolve the disputed evidentiary issue.
28
                                                  3
     72453798.1
 1                                  CERTIFICATE OF SERVICE
 2            I hereby certify that on this 27th day of February, 2020, I electronically transmitted
 3 the attached document to the Clerk’s Office using the CM/ECF system for filing and
 4 transmittal of a Notice of Electronic Filing to the following CM/ECF registrants:
 5
                                            Clerk of the Court
 6
                             United States District Court, District of Arizona
 7                                 Sandra Day O’Connor Courthouse
                                       401 W. Washington Street
 8                                         Phoenix, AZ 85003
 9
                                             Jason D. Lamm
10                                     Law Office of Jason Lamm
                                          2501 N. Seventh Street
11
                                        Phoenix, Arizona 85006
12                                      jlamm@cyberlawaz.com

13
14
15
                                                         By: /s/ Erika Cano
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     4
     72453798.1
